                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TERRY L. WEISS,                                   CASE NO. 15-cv-01639-YGR
                                   7                   Plaintiff,
                                                                                           ORDER REQUESTING FURTHER
                                   8             vs.                                       SUBMISSION
                                   9     CITY OF SANTA ROSA POLICE                         Re: Dkt. No. 148
                                         DEPARTMENT, ET AL.,
                                  10
                                                       Defendants.
                                  11

                                  12           Given plaintiff’s lack of counsel and the Court’s independent duty to evaluate the case
Northern District of California
 United States District Court




                                  13   fairly, the City Defendants are ORDERED to file, by no later than noon on Friday, November 30,

                                  14   2018, a complete copy of the transcript of Francisco Flores’ April 25, 2018 deposition, including

                                  15   all exhibits.

                                  16           IT IS SO ORDERED.

                                  17

                                  18   Dated: November 28, 2018
                                                                                               YVONNE GONZALEZ ROGERS
                                  19                                                      UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
